Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 1 of 15 Page ID #:777




  1                                                                                             O
  2

  3

  4

  5

  6

  7

  8
  9

 10
                                 UNITED STATES DISTRICT COURT
 11
                                CENTRAL DISTRICT OF CALIFORNIA
 12

 13    SYSCO RIVERSIDE, INC.,                        )   Case No. EDCV 19-01352 DDP (KKx)
                         Plaintiff,                  )
 14
                                                     )   ORDER DENYING DEFENDANT’S
 15          v.                                      )   MOTION FOR SUMMARY
                                                     )   JUDGMENT AND DENYING
 16
       INTERNATIONAL BROTHERHOOD                     )   PLAINTIFF’S MOTION FOR
 17    OF TEAMSTERS, LOCAL 495,                      )   SUMMARY JUDGMENT
 18    INTERNATIONAL BROTHERHOOD                     )
       OF TEAMSTERS LOCAL 683; DOES 1-               )   [Dkts. 39, 47, 51]
 19    50                                            )
 20                    Defendants.                   )
                                                     )
 21

 22          Presently before the court are the parties’ cross-motions for summary judgment.

 23   (Dkts. 39, 47, 51.) Having considered the submissions of the parties and heard oral

 24   argument, the court denies the motions and adopts the following order.

 25   I. BACKGROUND

 26          Plaintiff Sysco Riverside, Inc. (“Sysco”) is a Delaware Corporation with its
 27   principal place of business in Riverside, California. (Dkt. 1, Compl. ¶ 2; see also dkt. 50,
 28   Union SUF #1.) Sysco employs drivers, warehouse personnel, fleet maintenance
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 2 of 15 Page ID #:778




      employees, inventory control clerks, and quality assurance personnel. (Dkt. 49, Lee
  1
      Fletcher Decl., Ex. A, Collective Bargaining Agreement at 39-401 (hereinafter, “CBA”);
  2
      dkt. 51-2, Patrick R. Oliver Decl. ¶ 4.) Defendant Local Union 683 of the International
  3
      Brotherhood of Teamsters (“Local 683”) is a labor organization with its offices in El
  4
      Cajon, California. (Compl. ¶ 5; Union SUF #2.) Local 683 represents Sysco drivers and
  5

  6   warehouse personnel as part of one bargaining unit. (Dkt. 51-2, Oliver Decl. ¶ 4.) Sysco

  7   and Local 683 are parties to a collective bargaining agreement for the period July 30, 2017

  8   through January 6, 2024. (Id. ¶ 5; CBA.) Initially, the CBA did not include a bargaining

  9   unit for “inventory control clerks” or “quality assurance personnel,” these employees

 10   were unrepresented. (Dkt. 81-2, Oliver Decl. ¶ 6.) On April 17, 2018, Local 683 filed a

 11   representation petition with the National Labor Relations Board (“NLRB”) seeking to

 12   represent the inventory control clerks and quality assurance personnel. (Id. ¶ 8.) On

 13   May 10, 2018, the NLRB certified Local 683 as the representative of the inventory control

 14   and quality assurance employees. (Id. ¶ 9.)

 15            From May 2018 to July 2019, Sysco and Local 683 engaged in various bargaining

 16   sessions regarding the inventory control and quality assurance employees. (Dkt. 51-2,

 17   Oliver Decl. ¶¶ 8-20; dkt. 53, Fletcher Decl. ¶¶ 4-8.) The parties were unable to reach an

 18   agreement. (Dkt. 51-2, Oliver Decl. ¶¶ 8-20; dkt. 53, Fletcher Decl. ¶¶ 4-8.) On July 19,

 19   2019, Local 683 filed an unfair labor practice strike with the National Labor Relations

 20   Board alleging that Sysco unlawfully declared an impasse and failed to bargain in good

 21   faith. (Dkt. 53, Fletcher Decl. ¶ 9, Ex. 11; Dkt. 51-2, Oliver Decl. ¶ 18.) Local 683 also

 22   requested and received strike sanctions from the Joint Council of Teamsters No. 42

 23   (“Joint Council”) for the inventory control clerks and quality assurance employees. (Dkt.

 24   49, Fletcher Decl. ¶ 5, Ex. 2.) From July 21, 2019 to July 23, 2019 the inventory control and

 25

 26

 27   1
          CBA pin cites refer to Exhibit A page numbers.
 28                                                 2
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 3 of 15 Page ID #:779




      quality assurance personnel went on strike and picketed at Sysco’s facilities. (Dkt. 49,
  1
      Fletcher Decl. ¶¶ 5, 6, Ex. 2.)
  2
             During the strike, employees covered by the existing CBA—drivers and
  3
      warehouse personnel—informed Sysco that they would honor the strike and refused to
  4
      cross the picket line. (Dkt. 51-2, Oliver Decl. ¶¶ 24-26; Dkt. 49, Fletcher Decl. ¶ 9.)
  5

  6   According to Sysco, Local 683 members covered by the existing CBA were not permitted

  7   to strike and the members’ refusal to report to work from July 21, 2019 to July 23, 2019

  8   constituted an illegal strike under the terms of the existing CBA. (Dkt. 51-2, Oliver Decl.

  9   ¶ 28.) According to Local 683, Article 10, Section 1 of the CBA, permitted these

 10   employees to refuse to cross a legitimate and bona fide picket line because the strike was

 11   sanctioned by the Joint Council. (Fletcher Decl. ¶¶ 7-9, Ex. 2.)

 12          Based on the events described above, Sysco filed this action against Local 683

 13   claiming that Local 683 breached the CBA when employees covered by the existing CBA

 14   refused to cross the inventory control clerks and quality assurance personnel’s picket line.

 15   (See Compl.; Dkt. 51-2, Oliver Decl. ¶¶ 26-31.) The parties filed cross motions for

 16   summary judgment. (Dkt. 51, Dkt. 48.) Sysco moves for summary judgment contending

 17   that the undisputed facts demonstrate that Local 683 breached the CBA. (Dkt. 51, Sysco

 18   MSJ.) Local 683 moves for summary judgment contending that it did not breach the CBA

 19   and, alternatively, if there is a dispute regarding the interpretation of the CBA, the

 20   dispute to be submitted to arbitration pursuant to Article 14 of the CBA. (Dkt. 48, Local

 21   683 MSJ.)

 22   II. LEGAL STANDARD

 23          Summary judgment is appropriate where the pleadings, depositions, answers to

 24   interrogatories, and admissions on file, together with the affidavits, if any, show “that

 25   there is no genuine dispute as to any material fact and the movant is entitled to judgment

 26   as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment bears the

 27   initial burden of informing the court of the basis for its motion and of identifying those
 28                                                  3
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 4 of 15 Page ID #:780




      portions of the pleadings and discovery responses that demonstrate the absence of a
  1
      genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). All
  2
      reasonable inferences from the evidence must be drawn in favor of the nonmoving party.
  3
      See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 242 (1986). If the moving party does not
  4
      bear the burden of proof at trial, it is entitled to summary judgment if it can demonstrate
  5

  6   that “there is an absence of evidence to support the nonmoving party’s case.” Celotex,

  7   477 U.S. at 323.

  8          Once the moving party meets its burden, the burden shifts to the nonmoving party

  9   opposing the motion, who must “set forth specific facts showing that there is a genuine

 10   issue for trial.” Anderson, 477 U.S. at 256. Summary judgment is warranted if a party

 11   “fails to make a showing sufficient to establish the existence of an element essential to

 12   that party’s case, and on which that party will bear the burden of proof at trial.” Celotex,

 13   477 U.S. at 322. A genuine issue exists if “the evidence is such that a reasonable jury

 14   could return a verdict for the nonmoving party,” and material facts are those “that might

 15   affect the outcome of the suit under the governing law.” Anderson, 477 U.S. at 248. There

 16   is no genuine issue of fact “[w]here the record taken as a whole could not lead a rational

 17   trier of fact to find for the nonmoving party.” Matsushita Elec. Indus. Co. v. Zenith Radio

 18   Corp., 475 U.S. 574, 587 (1986).

 19          It is not the court’s task “to scour the record in search of a genuine issue of triable

 20   fact.” Keenan v. Allan, 91 F.3d 1275, 1278 (9th Cir. 1996). Counsel have an obligation to

 21   lay out their support clearly. Carmen v. San Francisco Sch. Dist., 237 F.3d 1026, 1031 (9th

 22   Cir. 2001). The court “need not examine the entire file for evidence establishing a

 23   genuine issue of fact, where the evidence is not set forth in the opposition papers with

 24   adequate references so that it could conveniently be found.” Id.

 25   ///

 26   ///

 27   ///
 28                                                  4
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 5 of 15 Page ID #:781




      III. DISCUSSION
  1
             A. Local 683 Waived Arbitration
  2
             Local 683 argues, alternatively, that if the issue of whether the employees covered
  3
      by the CBA cannot be summarily adjudicated in favor of the union, the dispute is
  4
      covered by the grievance and arbitration clause in Article 14. (Local 683 MSJ at 3, 9-10.)
  5

  6   Sysco contends that Article 14 does not apply to employer-initiated disputes, and in any

  7   event, even if the dispute fell within the grievance and arbitration procedure, Local 683

  8   waived arbitration. (Dkt. 56, Sysco Opp. at 8-12.) According to Sysco, Local 683 knew of

  9   the arbitration provision, acted inconsistently with its intention to arbitrate by answering

 10   the complaint, engaging in discovery, and presently seeking summary judgment. (Id. at

 11   10-11.) Sysco further argues that it has been prejudiced by Local 683’s failure to timely

 12   move for arbitration. (Id. at 12.)

 13          “The final ‘[dispute-resolution] method agreed upon by the parties is . . . the

 14   desirable method for settlement of grievance disputes arising over the application or

 15   interpretation of an existing collective-bargaining agreement.’” Standard Concrete Prod.

 16   Inc. v. Gen. Truck Drivers, Office, Food & Warehouse Union, Local 952, 353 F.3d 668, 674 (9th

 17   Cir. 2003) (alterations in original) (quoting 29 U.S.C. § 173(d)). Where there is an

 18   arbitration clause in a labor contract, “the presumption of arbitrability is very strong.” Id.

 19   (quoting Dennis L. Christensen Gen'l Bldg. Contractor v. S. Cal. Conf. of Carpenters, 952 F.2d

 20   1073, 1076 (9th Cir. 1991)). However, the right to arbitration may be waived under

 21   certain circumstances. See Hoffman Const. Co. of Oregon v. Active Erectors & Installers, Inc.,

 22   969 F.2d 796, 798 (9th Cir. 1992). “A party seeking to prove waiver of a right to

 23   arbitration must demonstrate: (1) knowledge of an existing right to compel arbitration;

 24   (2) acts inconsistent with that existing right; and (3) prejudice to the party opposing

 25   arbitration resulting from such inconsistent acts.” Id. (quoting Fisher v. A.G. Becker Paribas

 26   Inc., 791 F.2d 691, 694 (9th Cir. 1986)).

 27

 28                                                  5
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 6 of 15 Page ID #:782




             Article 14, Section 2 of the CBA describes the agreed upon grievance procedures.
  1
      (CBA at 17.) In relevant part, Article 14 provides:
  2
                    A grievance shall include any difference of opinion or dispute
  3
                    between the Employer and the Union or any employee
  4                 covered by this Agreement regarding the interpretation of
                    this Agreement. If a representative of the Employer and the
  5
                    Union cannot settle a grievance . . . the matter may be referred
  6                 to arbitration . . . All requests to arbitrate under Step 3 must
  7                 be furnished to the other party within thirty (30) calendar
                    days of the completion of the Step 2 meeting of the grievance
  8                 procedure or a longer time where mutually agreed upon by
  9                 the parties in writing. . . . Any failure to move a grievance to
                    arbitration within the timelines contained in this paragraph
 10                 shall result in the grievance being withdrawn with prejudice.
 11
      (CBA at 17-18.) The court assumes, without deciding, that Sysco and Local 683 agreed to
 12
      arbitration and that the present dispute falls within the agreement outlined in Article 14.
 13
      Nevertheless, Sysco has sufficiently demonstrated that Local 683 waived its right to
 14
      arbitration. First, Local 683 does not appear to dispute that it had knowledge of its right
 15
      to compel arbitration under Article 14. Indeed, on July 30, 2019, Local 683 filed a
 16
      grievance against Sysco contesting Sysco’s disciplinary suspension of employees who
 17
      refused to cross the picket line. (Dkt. 49, Fletcher Decl. ¶¶ 10-11.) Pursuant to Article 14,
 18
      Local 683 then moved for arbitration of that dispute. (Id. ¶¶ 11-12.)
 19
             Second, Local 683 has actively litigated this action by initiating and responding to
 20
      discovery, noticing depositions, stipulating to a protective order, and presently seeking
 21
      summary judgment on the merits. (Dkts. 14, 24, 33, 37; Dkt. 56-3, Juang Decl. ¶¶ 3-8.)
 22
      “Litigating in court is inconsistent with asserting one’s arbitration right.” Am. Airlines,
 23
      Inc. v. Mawhinney, 904 F.3d 1114, 1120 (9th Cir. 2018), cert. denied, 139 S. Ct. 1457 (2019).
 24
      Local 683’s argument that it “informed [Sysco] in its Answer and in the Early Meeting of
 25
      Counsel that [it] intended to bring a motion to compel arbitration”, (dkt. 59, Reply at 10),
 26
      is unpersuasive—“[a] statement by a party that it has a right to arbitration in pleadings
 27

 28                                                 6
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 7 of 15 Page ID #:783




      or motions is not enough to defeat a claim of waiver.” Martin v. Yasuda, 829 F.3d 1118,
  1
      1125 (9th Cir. 2016). Further, not only was there an “extended silence and delay in
  2
      moving for arbitration,” Local 683 is presently seeking a decision on the merits in its
  3
      motion for summary judgment, therefore expending “considerable time and effort” in
  4
      litigating the case on the merits. See id. at 1125-26 (collecting cases).
  5

  6          Third, Local 683’s inconsistent conduct would prejudice Sysco if this court were to

  7   order arbitration. Local 683 has litigated this action in federal court for more than a year.

  8   During that time, Local 683 initiated and responded to extensive discovery. The parties

  9   met and conferred regarding various scheduling matters to structure discovery and

 10   stipulated to a protective order for discovery. “When a party has expended considerable

 11   time and money due to the opposing party’s failure to timely move for arbitration and is

 12   then deprived of the benefits for which it has paid by a belated motion to compel, the

 13   party is indeed prejudiced.” Martin, 829 F.3d at 1127. The Ninth Circuit has explained

 14   that “even if the parties exchanged the same information in court as they would have in

 15   arbitration, the process of doing so in federal court likely cost far more than determining

 16   the answer to the same question in arbitration.” Id. at 1128. The additional time and cost

 17   of litigating in federal court, as opposed to the more expeditious system of arbitration,

 18   can be sufficient to find prejudice. Id. at 1127-28. The time and cost expended in this

 19   action in federal court is well beyond the “self-inflicted” wounds which are generally

 20   insufficient to find prejudice. See id. at 1126 (providing that self-inflicted wounds

 21   “include costs incurred in preparing the complaint, servicing notice, or engaging in

 22   limited litigation regarding issues directly related to the complaint’s filing, such as

 23   jurisdiction or venue.”).

 24          The court concludes that Local 683 had knowledge of its right to arbitrate, acted

 25   inconsistently with the right to arbitrate for more than a year, and Sysco would be

 26   prejudiced if the court were to compel this action to arbitration at this stage. As such,

 27   even if Local 683 had a right to arbitrate this dispute, Local 683 has waived that right.
 28                                                  7
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 8 of 15 Page ID #:784




             B. Interpretation of the Collective Bargaining Agreement
  1
             The central dispute is the proper interpretation of Article 10, Sections 1 and 2.
  2
      Article 10 is entitled “Picketing, Boycotting, No Lockouts and No Strikes.” Article 10,
  3
      Section 1, entitled “Picket Lines,” provides as follows:
  4
                    It shall not be a violation of this Agreement, nor cause for
  5
                    discharge, for any employee to refuse to cross a legitimate and
  6                 bona fide picket line. A legitimate and bona fide picket line
  7                 shall be defined, for the purpose of this Agreement, as a picket
                    line that is sanctioned and/or authorized by the Joint Council
  8                 of Teamsters No. 42.
  9
      (CBA at 16, Art. 10, § 1 (hereinafter, “Picket Line clause”).) Article 10, Section 2, entitled
 10
      “No Strike No Lockout,” provides:
 11
                    The Employer, its officers and agents, agree that so long as
 12                 this Agreement is in effect there shall be no lockout. The
 13                 Union, its officers, agents and members agree that so long as
                    this Agreement is in effect there shall be no strikes, sympathy
 14                 strikes, sit-downs, slowdowns, or stoppages of work. If any
 15                 conduct prohibited by this Article occurs, the Union shall
                    immediately take all appropriate steps necessary to attempt
 16                 to terminate such conduct.
 17
      (Id. § 2 (hereinafter, “No Strike clause”).)
 18
             Local 683 argues that the Picket Line clause permitted Local 683 members, covered
 19
      by the then-existing CBA, to refuse to cross the inventory control clerks’ and quality
 20
      assurance members’ picket line at Sysco’s premises notwithstanding the No Strike clause,
 21
      because the Joint Council sanctioned the picket line. In essence, Local 683 argues that the
 22
      Picket Line clause is an exception to the No Strike clause. (Local 683 MSJ at 8.) In
 23
      support of its proposed interpretation, Local 683 submits a declaration from Local 683’s
 24
      principal officer, declaring that the Joint Council and other unions in Southern California
 25
      “have many labor agreements with Article 10, Section 1 and the bargaining history is that
 26
      the employees have the individual right to refuse to cross or honor a sanctioned picket
 27

 28                                                  8
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 9 of 15 Page ID #:785




      line at its location or any other locations of the Employer.” (Dkt. 53, Fletcher Decl. ¶ 18.)
  1
      The court notes however, that Local 683 has not submitted any evidence of other labor
  2
      agreements with a similar Picket Line clause or of bargaining history.
  3
             Sysco argues that the Picket Line clause is not an exception to the No Strike clause
  4
      and that instead, the Picket Line clause only “permits employees subject to a No Strike
  5

  6   Clause with their own employer to honor a picket line at some other employer’s premises.”

  7   (Dkt. 56, Sysco Opp. at 6 (emphasis added).) In support of its proposed interpretation,

  8   Sysco submits the declaration of its Senior Director of Labor Relations declaring that

  9   “[t]he Picket Line Clause is intended to apply at locations away from Sysco Riverside’s

 10   premises.” (Dkt. 51-2, Oliver Decl. ¶ 2.) According to Sysco, the Picket Line clause

 11   allows Sysco’s drivers who deliver Sysco’s products to its customers to refuse to cross a

 12   picket line at the customers’ location by contacting Sysco’s dispatcher, the dispatcher

 13   then calls the customer, and the customer will then send its own employee to obtain the

 14   products outside the picket line. (Id. at 7; Oliver Decl. ¶ 2.) However, like Local 683,

 15   Sysco has not submitted any additional evidence of intent, such as practice, usage or

 16   custom, or bargaining history.

 17          Construction of a collective bargaining agreement requires application of “federal

 18   common law principles of contract interpretation, which take into account the policies

 19   underlying our national labor laws.” Alday v. Raytheon Co., 693 F.3d 772, 782 (9th Cir.

 20   2012). The court must “begin by looking to the [agreement’s] express written terms[,] . . .

 21   [and] interpret written terms in the context of the entire agreement’s language, structure,

 22   and stated purpose.” Id. A collective bargaining contract, “[l]ike other contracts, [ ] must

 23   be read as a whole and in light of the law relating to it when made.” Mastro Plastics Corp.

 24   v. Nat’l Labor Relations Bd., 350 U.S. 270, 279 (1956). However, “[w]here a contract’s

 25   meaning is not clear on its face, its interpretation depends upon the parties’ intent at the

 26   time it was executed, which is an issue for the trier of fact.” Arizona Laborers, Teamsters &

 27   Cement Masons Loc. 395 Health & Welfare Tr. Fund v. Conquer Cartage Co., 753 F.2d 1512,
 28                                                 9
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 10 of 15 Page ID #:786




       1515 (9th Cir. 1985) (quoting Laborers Health & Welfare Trust Fund v. Kaufman & Broad, 707
   1
       F.2d 412, 418 (9th Cir. 1983)).
   2
              To ascertain the parties’ intent, “the trier of fact may look to the circumstances
   3
       surrounding the contract’s execution, including the preceding negotiations. [ ] It may also
   4
       consider the parties’ conduct subsequent to contract formation . . . .” Id. at 1517-18
   5

   6   (internal alterations omitted) (citation omitted); see also Int’l Bhd. of Elec. Workers, Local

   7   387, AFL-CIO v. N.L.R.B., 788 F.2d 1412, 1414 (9th Cir. 1986) (“Other relevant

   8   considerations include the bargaining history, the context in which the contract was

   9   negotiated, the interpretation of the contract by the parties, and the conduct of the parties

  10   bearing upon its meaning.”). “A district court should also ‘consider the scope of other

  11   related collective bargaining agreements, as well as the practice, usage and custom

  12   pertaining to all such agreements.’” Arizona Laborers, 753 F.2d at 1518. “[W]hen an

  13   agreement’s meaning is not clear on its face and contrary inferences as to intent are

  14   possible, there exists an issue of material fact for which summary judgment is ordinarily

  15   inappropriate.” Id.

  16          The court begins with the express written terms of the CBA and assumes that, at a

  17   minimum, what occurred in this case was a “work stoppage” or “slowdown” under the

  18   No Strike clause. 2 The Picket Line clause, read in isolation, is clear on its face. The Picket

  19   Line clause expressly provides that it “shall not be a violation” of the CBA for an

  20   employee to “refuse to cross a legitimate and bona fide picket line.” (CBA at 16, Art. 10,

  21   § 1 (emphasis added).) A “bona fide picket line” is then defined as “a picket line that is

  22   sanctioned and/or authorized by the Joint Council of Teamsters No. 42. (Id.) Sysco

  23

  24
       2
        The parties dispute whether Local 683’s members’ refusal to cross the Picket line was a
  25   “strike” or a “sympathy strike.” (See Sysco MSJ at 9-14; Local 683 Reply. at 6-7.) The
  26   court need not resolve that dispute to decide the present motions. Local 683 does not
       appear to dispute that there was a work stoppage, or a slowdown, as set forth under the
  27
       No Strike clause.
  28                                               10
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 11 of 15 Page ID #:787




       argues that the Picket Line clause should be read to apply only to third-party premises,
   1
       however, the express language does not provide such limitation. As written, a member’s
   2
       right to refuse to cross a picket line is only limited by “legitimate and bona fide,” i.e., a
   3
       member may only refuse to cross a picket line that has been sanctioned and/or
   4
       authorized by the Joint Council. The No Strike clause, read in isolation, is also clear on
   5

   6   its face. The No Strike clause provides that “so long as this Agreement is in effect there

   7   shall be no strikes, sympathy strikes, sit-downs, slowdowns, or stoppages of work.” (Id. §

   8   2 (emphasis added).) Local 683 argues that the Picket Line clause should be read to be an

   9   exception to the No Strike clause, however, the express language of the No Strike clause,

  10   particularly the words “shall be no” does not appear to contemplate an exception.

  11   Similarly, the Picket Line clause does not expressly state that it is an exception to the No

  12   Strike clause. Read together, the express written terms are reasonably read to support

  13   contrary inferences, creating an ambiguity as it pertains to a members’ right to refuse to

  14   cross a legitimate and bona fide picket line at Sysco’s premises.

  15          Next, the court considers the CBA’s terms in light of the law that existed at the

  16   time of contracting. Sysco argues that Local 683 engaged in a strike, or at a minimum, a

  17   sympathy strike—strikes expressly prohibited by the No Strike clause. Sysco relies on

  18   the Ninth Circuit cases Children’s Hosp. Medical Ctr. of N. Calif. v. Calif. Nurses Ass’n, 283

  19   F.3d 1188 (9th Cir. 2002) and Standard Concrete Prods. Inc. v. Gen. Truck Drivers, Office, Food

  20   & Warehouse Union Local 952, 353 F.3d 668 (9th Cir. 2003) to argue that at the time of

  21   contracting, it was the parties’ intent to waive sympathy strikes as evidenced by the

  22   language in the No Strike clause expressly prohibiting “sympathy strikes.” (CBA at 16,

  23   Art. 10, § 2.) According to Sysco, the law as set forth in Children’s Hospital and Standard

  24   Concrete support its interpretation of the CBA that the No Strike clause’s waiver of a

  25   sympathy strike was clear and unmistakable and as such, not subject to an exception.

  26

  27

  28                                                  11
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 12 of 15 Page ID #:788




              Assuming without deciding that Local 683’s members’ refusal to cross the picket
   1
       line at Sysco’s premises was a sympathy strike, 3 the court nonetheless concludes that the
   2
       Children’s Hospital and Standard Concrete do not support the conclusion, at this stage, that
   3
       the parties mutually intended to waive sympathy strikes. Children’s Hospital and
   4
       Standard Concrete stand for the principle that union’s waiver of sympathy strikes must be
   5

   6   clear and unmistakable. See Children’s Hosp., 283 F.3d 1188; Standard Concrete, 353 F.3d

   7   668. In Children’s Hospital, the Ninth Circuit explained that a “clear and specific waiver of

   8   a Union’s right to sympathy strike” is required because, “if a union is negotiating away

   9   employees’ rights that are fundamental to the collective bargaining process, any

  10   proposed contract must unambiguously put those employees on notice of the waiver.”

  11   283 F.3d at 1192. “Whether a union has clearly and unmistakably waived sympathy

  12   strike rights of those it represents is determined by the provisions of the particular

  13   collective bargaining agreement at issue and the intent of the parties.” Id. at 1194

  14   (emphasis added). In Children’s Hospital, the collective bargaining agreement contained a

  15   general no-strike clause which did not specifically state whether sympathy strikes were

  16   included or excluded. Id. at 1194. The Court held that a general no-strike provision

  17   “does not, simply by virtue of its incorporation in a collective bargaining agreement,

  18   constitute such a clear and unmistakable waiver.” Id. at 1192. The Ninth Circuit

  19   proceeded to review extrinsic evidence to determine whether the evidence demonstrated

  20   the parties’ mutual intent for the no-strike clause to include sympathy strikes. See id. at

  21   1195. The Court concluded that evidence of bargaining history and past practice did not

  22

  23

  24
       3
        A sympathy strike “ordinarily refers to a strike conducted by workers belonging to one
  25   bargaining unit in support of a primary strike that is conducted by workers belonging to
  26   another bargaining unit at the same plant or shop. . . . The sympathy strikers do not have
       a primary objective of their own, but seek to assist the primary strikers to achieve their
  27
       goals.” Children’s Hosp., 283 F.3d at 1191.
  28                                                12
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 13 of 15 Page ID #:789




       support the conclusion that the union had clearly and unmistakably waived its right to
   1
       engage in sympathy strikes. Id. at 1195-97.
   2
              Similarly, Standard Concrete also involved a collective bargaining agreement with a
   3
       general no-strike clause which did not expressly include or exclude sympathy strikes.
   4
       353 F.3d at 672. There, the collective bargaining agreement provided two relevant
   5

   6   provisions, first, that “No employee shall be discharged or discriminated against because

   7   of his/her . . . Union activities, including his/her refusal to cross a picket line approved by

   8   the Union” and second, that “For the period of this Agreement, neither the Union nor its

   9   members will cause or take part in any strike . . .” Id. at 672. The Ninth Circuit first held

  10   that the general no-strike clause was not a clear and unmistakable waiver of the union’s

  11   right to engage in sympathy strikes. Id. at 676. The Court then concluded there was

  12   “evidence in the express text of the [ ] CBA that the parties did not intend to bar sympathy

  13   strikes when they agreed to a general no strike clause”—the provision of the collective

  14   bargaining agreement protecting an employee’s right to refuse to “cross a picket line

  15   approved by the Union.” Id. at 677 (emphasis in original). The Court reasoned that, “[if]

  16   [the employer] intended the no strike clause to encompass a ban on sympathy strikes, it

  17   would not have agreed to safeguard the jobs of [union] members that refuse to cross a

  18   picket line.” Id. at 677.

  19          Unlike Children’s Hospital and Standard Concrete, the No Strike clause here

  20   expressly includes sympathy strikes. If the court were to stop there, the court may have

  21   readily concluded that the express text of the No Strike clause evidenced the parties’

  22   mutual intent to prohibit sympathy strikes. However, like Standard Concrete, the CBA

  23   also includes a picket line clause in which Sysco agreed to protect an employee’s right to

  24   refuse to cross a legitimate and bona fide picket line, specifically, one which has been

  25   authorized and/or sanctioned by the Joint Council. (CBA at 16, Art. 10, § 1.) The text of

  26   the Picket Line clause, in light of the Ninth’s Circuit reasoning in Standard Concrete,

  27   supports the inference that the parties did not mutually intend to waive an employee’s
  28                                                 13
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 14 of 15 Page ID #:790




       right to a sympathy strike which has been authorized by the Joint Council, as occurred in
   1
       this case. Considering the clauses together and the facts and law set forth in Children’s
   2
       Hospital and Standard Concrete, the plain text of the CBA is inconclusive evidence of the
   3
       parties’ mutual intent. 4
   4
              Next, the court looks to the “bargaining history, the context in which the contract
   5

   6   was negotiated, the interpretation of the contract by the parties, and the conduct of the

   7   parties bearing upon its meaning,” Int’l Bhd. of Elec. Workers, Local 387, 788 F.2d at 1414,

   8   and the “scope of other related collective bargaining agreements, as well as the practice,

   9   usage and custom pertaining to all such agreements,” Arizona Laborers, 753 F.2d at 1518.

  10   Here to, the evidence supports contrary inferences creating a genuine dispute of material

  11   fact. Sysco’s Senior Director of Labor Relations declares that “The Picket Line Clause is

  12   intended to apply at locations away from Sysco Riverside’s premises.” (Oliver Decl. ¶ 2.)

  13   Disputing Sysco’s declaration, Local 683’s officer declares that “the bargaining history is

  14   that the employees have the individual right to refuse to cross or honor a sanctioned

  15   picket line at its location or any other locations of the Employer.” (Dkt. 53, Fletcher Decl.

  16   ¶ 18.) On summary judgment, neither Sysco nor Local 683 submitted any additional

  17   evidence regarding bargaining history, the context in which the contract was negotiated,

  18   or the conduct of the parties bearing upon its meaning. The parties also failed to present

  19   evidence of practice, usage and custom. Based on the evidence before the court at this

  20   stage, contrary inferences as to the parties’ intent and genuine issues of material fact exist

  21   making summary judgment inappropriate. Arizona Laborers, 753 F.2d at 1518.

  22

  23   4Sysco also relies on Sysco Minnesota, Inc. v. Teamsters Loc. 120, 958 F.3d 757 (8th Cir.
  24   2020), reh’g denied (June 17, 2020). That case does not support Sysco’s argument,
       however. There, the Eighth Circuit read the language the no-strike clause to clearly and
  25   unmistakably waiving the union’s right to sympathy strikes and the picket like clause as
  26   “carv[ing] out the ability to engage in a specific kind of sympathy strike . . . .” Id. at 766.
       That is precisely the interpretation Local 683 advocates for here, that the Picket Line
  27
       clause is an exception to the No Strike clause.
  28                                                 14
Case 5:19-cv-01352-DDP-KK Document 66 Filed 07/30/21 Page 15 of 15 Page ID #:791




       IV. CONCLUSION
   1
             For the reasons stated above, the court denies the parties’ motions for summary
   2
       judgment.
   3

   4   IT IS SO ORDERED.
   5

   6   Dated: July 30, 2021
   7

   8

   9                                                  ___________________________________
  10                                                        DEAN D. PREGERSON
  11                                                    UNITED STATES DISTRICT JUDGE
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                             15
